DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 4, 11, 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2022.
Applicant’s election without traverse of embodiment 100, claims 1-3, 5-10, 12-15 in the reply filed on 8/1/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 8 of U.S. Patent No. 10569131". Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent claims correspond to the limitations of the instant claims. The difference being the patent claims are narrower than the instant claims. In effect, the patent claims are a species of the generic instant claims. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. See claim mapping below.




Instant Claims
Patent Claims
1.  A wrist strengthening device comprising: a first handle; a second handle coupled to the first handle; and a tightening component coupled to the first handle and the second handle and configured to provide resistance to movement of the first handle and the second handle as the first handle is moved in a first direction and the second handle is moved in a second direction, opposite the first direction (see first portion of claim 1), the tightening component comprising an outer piece (conical component), an inner piece (inner component), and a male and a female portion, wherein movement of the male portion toward the female portion causes space between the inner piece and the outer piece to decrease and friction therebetween to concurrently increase (pressure forming between inner and conical component when male and female components are tightened).
1. A wrist strengthening device, comprising: a first handle; a second handle coupled to the first handle; and a tightening component coupled to the first handle and the second handle and adapted to provide resistance to movement of the first handle and the second handle as the first handle is moved in a first direction and the second handle is moved in a second direction, opposite the first direction, the tightening component comprising a conical component adapted to apply pressure to an inner component, wherein the tightening component includes a male and a female portion, the inner component is a center conical piece, the conical component includes first and second conical pieces, and wherein movement of the male portion towards the female portion causes the first and second conical pieces to apply pressure against the center conical piece.

2.  The wrist strengthening device of claim 1, wherein the outer piece is a first outer piece, and further including a second outer piece (first and second conical pieces), the first and second outer pieces positioned on opposing sides of the inner piece (center conical piece), and further wherein movement of the male portion toward the female portion causes space between the inner piece and the first outer piece to decrease and space between the inner piece and the second outer piece to decrease (pressure of the outer conical pieces on the central conical piece when male and female components are tightened).
See patent claim 1 above
3.  The wrist strengthening device of claim 1, wherein at least one of the first handle or the second handle includes an opening on a distal end, and wherein the opening is configured to receive one or more weights (see patent claim 4).
4. The wrist strengthening device of claim 1, wherein at least one of the first handle or the second handle includes an opening on a distal end, and wherein the opening is configured to receive one or more weights.

5.  The wrist strengthening device of claim 1, wherein the first handle is configured to be moved simultaneously with the second handle (see patent claim 6).
6. The wrist strengthening device of claim 1, wherein the first handle is configured to be moved simultaneously with the second handle.

7.  The wrist strengthening device of claim 1, wherein the tightening component is configured to provide resistance to either one of the first handle or the second handle without providing resistance to the other one of the first handle or the second handle (see patent claim 8).
8. The wrist strengthening device of claim 1, wherein the tightening component is configured to provide resistance to either one of the first handle or the second handle without providing resistance to the other one of the first handle or the second handle.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 7 and 13 both recite: “the tightening component is configured to provide resistance to either one of the first handle or the second handle without providing resistance to the other one of the first handle or the second handle”. Independent claims 1 and 8 from which the above depend require “a tightening component coupled to the first handle and the second handle and configured to provide resistance to movement of the first handle and the second handle as the first handle is moved in a first direction and the second handle is moved in a second direction”. As claimed, claims 7 and 13 violate Newton’s third law of motion. Newton’s third law states that for every action (force) in nature there is an equal and opposite reaction. If object A exerts a force on object B, object B also exerts an equal and opposite force on object A. In other words, forces result from interactions. In the instant case, the claimed arrangement of the tightening component (resistance to be overcome), the first handle (object A), and the second handle (object B) is such that any force provided to object A will exert an equal and opposite force on object B. Accordingly, it is unclear how it is possible to construct the device as claimed such that resistance is provided to only a single handle/object. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim has been rejected under art by interpreting the claim according to what applicant has shown.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-10, 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williams (US 3211453).


    PNG
    media_image1.png
    748
    540
    media_image1.png
    Greyscale


Williams teaches regarding claim:
1. A wrist strengthening device comprising: a first handle (10); a second handle (12) coupled to the first handle; and a tightening component (see internal braking system of FIG 2, specifically: A, B as annotated, knob 70, male portion/screw rod 38, female portion 74) coupled to the first handle and the second handle (as seen in FIG 3) and configured to provide resistance to movement of the first handle and the second handle as the first handle is moved in a first direction and the second handle is moved in a second direction, opposite the first direction (by tighten the frictional braking system with knob 70 and twisting the handles), the tightening component comprising an outer piece (bushings A), an inner piece (washer B sandwiched inside outer members A), and a male (rod 38) and a female portion (74), wherein movement of the male portion toward the female portion (by tightening knob 70 and more deeply inserting threaded rod 38 into threaded sleeve 74) causes space between the inner piece and the outer piece to decrease and friction therebetween to concurrently increase (by compressing the bushings and washers together – see FIG 3).

2. The wrist strengthening device of claim 1, wherein the outer piece is a first outer piece, and further including a second outer piece (pieces A), the first and second outer pieces positioned on opposing sides of the inner piece (as seen in FIG 2 and as discussed above), and further wherein movement of the male portion toward the female portion causes space between the inner piece and the first outer piece to decrease and space between the inner piece and the second outer piece to decrease (by compressing the washers and bushings when the knob is tightened).

3. The wrist strengthening device of claim 1, wherein at least one of the first handle or the second handle includes an opening on a distal end (opening on knob end of 12), and wherein the opening is configured to receive one or more weights (weights C, removable when the devise is disassembled by fully unscrewing rod 38 from sleeve 74).

5. The wrist strengthening device of claim 1, wherein the first handle is configured to be moved simultaneously with the second handle (motion is relative; the handles move in opposite directions against the resistance of the braking mechanism – see FIGs 1-3).

6. The wrist strengthening device of claim 1, wherein the wrist strengthening device is free of any spring component (see internals of FIG 2 – no spring is disclosed).

7. The wrist strengthening device of claim 1, wherein the tightening component is configured to provide resistance to either one of the first handle or the second handle without providing resistance to the other one of the first handle or the second handle (in as much as applicant has shown the same since the knob 70 is present on just one of the handles – see 112a rejection above).

8. A wrist strengthening device comprising: a first handle; a second handle coupled to the first handle; and a tightening component coupled to the first handle and the second handle and configured to provide resistance to movement of the first handle and the second handle as the first handle is moved in a first direction and the second handle is moved in a second direction, opposite the first direction, the tightening component comprising an outer piece, an inner piece, and a male and a female portion, wherein the wrist strengthening device lacks a spring component (as discussed above).

9. The wrist strengthening device of claim 8, wherein movement of the male portion toward the female portion causes an increase in friction between the outer piece and the inner piece (as discussed above).

10. The wrist strengthening device of claim 8, wherein at least one of the first handle or the second handle includes an opening configured to receive one or more weights (as discussed above).

12. The wrist strengthening device of claim 8, wherein the first handle is configured to be moved simultaneously with the second handle (as discussed above).

13. The wrist strengthening device of claim 8, wherein the tightening component is configured to provide resistance to either one of the first handle or the second handle without providing resistance to the other one of the first handle or the second handle (in as much as applicant has shown the same, as discussed above).

14. A wrist strengthening device comprising: a first handle; a second handle coupled to the first handle; and a tightening component coupled to the first handle and to the second handle and configured to provide rotational resistance to movement of the first handle relative to the second handle, the tightening component comprising an outer piece cooperatively associated with an inner piece, wherein adjustment of the tightening component causes an increase or decrease of operable friction between the outer piece and the inner piece, and wherein the wrist strengthening device lacks a spring component (as discussed above).

15. The wrist strengthening device of claim 14, wherein at least one of the first handle or the second handle includes an opening on a distal end, and wherein the opening is configured to receive one or more weights (as discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784